DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2, 5-12, 14-18 have been amended. Claims 1, 13, 19-20 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 01/28/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 2-12, 14-18 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 2-12, 14-18 filed 01/28/2022, are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a medical imaging system comprising a lighting module formed of a circuit board having a recess in the circuit board, an LED chip and a LED module reflector formed of a hallow reflector filled with index matched filler material.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the reflection chamber is filled with a solid material that index matches to said optical fiber within 10 %.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Kazakevich (US 20030042493 A1) teaches A solid-state light source includes a semiconductor light source for emitting light and an optical system having a fiber optic element. The fiber optic element has an input for receiving emitted light from the semiconductor light source. The fiber optic element also has an output for emitting light received from the solid-state light source. The semiconductor light source and the fiber optic element in aggregate form an illumination path.
Troller (US 20160051126 A1) teaches A micro-endoscope and method of making the same includes a mounting housing, a camera module received within the mounting housing, and an encapsulation material interposed between the camera module and the mounting housing for fixedly mounting the camera module within the mounting housing and/or inhibiting the passage of light between the camera module and the mounting housing. The micro-endoscope further includes a light guide having the mounting housing received therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486